        Case 3:18-cv-01374-TWR-AGS Document 598-4 Filed 08/19/21 PageID.33146 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Kent M. Roger (SBN 95987)
                     2   kent.roger@morganlewis.com
                     3   Minna L. Naranjo (SBN 259005)
                         minna.naranjo@morganlewis.com
                     4   One Market, Spear Street Tower
                         San Francisco, California 94105
                     5   Telephone: (415) 442-1000
                     6   Facsimile: (415) 442-1001

                     7   Attorneys for Defendant Equilon Enterprises
                         LLC (d/b/a Shell Oil Products US)
                     8
                     9
                    10                       UNITED STATES DISTRICT COURT

                    11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                    12   PERSIAN GULF INC.,                      Case No. 15-cv-01749-TWR-AGS

                    13                     Plaintiff,            CLASS ACTION
                    14               v.                          SUPPLEMENTAL DECLARATION
                         BP WEST COAST PRODUCTS LLC              OF CORRINE GRANEY IN
                    15   et al.,                                 SUPPORT OF EQUILON
                    16                                           ENTERPRISES LLC’S (D/B/A
                                           Defendants.           SHELL OIL PRODUCTS US)
                    17                                           OPPOSITION TO PLAINTIFF’S
                                                                 MOTION FOR FURTHER
                    18                                           SANCTIONS
                    19
                    20                                           Lead Case No. 18-cv-01374-TWR-AGS
                         RICHARD BARTLETT et al.                 (consolidated with
                    21
                                           Plaintiffs,           No. 18-cv-01377-TWR-AGS
                    22
                                     v.                          CLASS ACTION
                    23
                         BP WEST COAST PRODUCTS LLC              Date:       September 2, 2021
                    24   et al.                                  Time:       4:00 pm
                    25                                           Location:   5C
                                           Defendants.           Judge:      Andrew G. Schopler
                    26
                    27
                    28
MORGAN, LEWIS &                                                                        3:15-cv-01749-TWR-AGS
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                       3:18-cv-01374-TWR-AGS
  SAN FRANCISCO                           SUPPLEMENTAL DECLARATION OF CORRINE GRANEY
        Case 3:18-cv-01374-TWR-AGS Document 598-4 Filed 08/19/21 PageID.33147 Page 2 of 3



                    1   I, Corrine Graney, hereby declare as follows:
                    2         1.     I am currently the E-Discovery Lead in the Incident Management
                    3   department of the Shell Trading US Company’s (“Shell”) eDiscovery team. I
                    4   have been employed by Shell since 2011 and have worked on Shell’s eDiscovery
                    5   Team for the entirety of my employment. I am responsible for the collection of
                    6   ESI from traders in connection with litigation. Unless otherwise noted, I have
                    7   personal knowledge of the facts set forth below, and, if called as a witness, I
                    8   could and would testify competently to these facts under oath.
                    9         2.     On August 4, 2021, I was made aware of a box containing used cell
                  10    phones that I shortly after learned had been stored by a Trader Support team
                  11    member who had been supporting the replacement of mostly broken cell phones
                  12    that had been used by Shell traders in approximately 2018 and 2019. I also
                  13    learned that the team member was cleaning out her cabinet from her work desk on
                  14    the trading floor due to a position change and she found the phones. I picked up
                  15    that set on August 9.
                  16          3.     On August 12, 2021, I sent to Shell’s forensics vendor EPIQ, 50
                  17    phones from groups of phones I had collected, including the group of phones
                  18    described above, and also from the group that had been located in March (from
                  19    which texts from the phones that had been identified as used by Jeff Marino and
                  20    Mike Kavalinas were produced to Plaintiffs after the March 16 court hearing).
                  21    The group of 50 phones sent to EPIQ had no labels, marks or other identifying
                  22    information on them that could be connected back to the custodian Mike
                  23    Kavalinas, even with his help to review photographs of the most unique
                  24    phones. They were selected to send to EPIQ based solely on the fact that they
                  25    could not be eliminated as being a used Kavalinas phone, based on their age,
                  26    iPhone model generation, unique phone color, very unique phone cases, or
                  27    distinctive phone attachments, etc. EPIQ received this set of 50 on August 13.
                  28
MORGAN, LEWIS &
                                                                                           3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                      2                         3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                          SUPPLEMENTAL DECLARATION OF CORRINE GRANEY
  SAN FRANCISCO
        Case 3:18-cv-01374-TWR-AGS Document 598-4 Filed 08/19/21 PageID.33148 Page 3 of 3



                    1         4.     On August 17, 2021, EPIQ communicated that a phone I had labeled
                    2   Shell ID 2021-03-HOU-003F unlocks with one of passcodes Mike Kavalinas
                    3   provided and is registered to the Mike Kavalinas’ iCloud account. EPIQ is
                    4   extracting texts from that phone for production to Plaintiffs. Preliminarily, EPIQ
                    5   has reported that the phone is an iPhone 7 that was first set up and used on or
                    6   about March 12, 2018 and that its text message dates range from March 12, 2018
                    7   to March 26, 2018.
                    8         5.     I determined from my review of Shell Compliance Center emails that
                    9   Mike Kavalinas had requested a replacement of his phone on March 8, 2018 and
                  10    that a temporary phone was offered to him until a replacement phone would
                  11    arrive in approximately ten days. That is consistent with there being only two
                  12    weeks of texts on this phone.
                  13
                  14          I declare under penalty of perjury under the laws of the United States of
                  15    America that the forgoing is true and correct and that this declaration was
                  16    executed on August 19, 2021.
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
                                                                                          3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                      3                        3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                            SUPPLEMENTAL DECLARATION OF CORRINE GRANEY
  SAN FRANCISCO
